362 S.W.3d 488 (2012)
Mitchel FREEMAN, Appellant,
v.
MISSOURI STATE TREASURER, Custodian of the Second Injury Fund, Respondent.
No. ED 97247.
Missouri Court of Appeals, Eastern District, Division Two.
March 20, 2012.
Evan J. Beatty, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Caroline Marie Bean, Jefferson City, MO, for respondent.
Before: KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Mitchel Freeman (Claimant) appeals the Labor and Industrial Relations Commission (Commission) award of partial permanent disability benefits. Claimant worked at General Motors from 1985-2005. In 2001, Claimant sustained an occupational disease arising out of and in the course employment that resulted in injury. After his employment ended, Claimant filed a timely claim for disability based on the 2001 injury and previous injuries. Claimant settled his primary disability claim with GM. Therefore, the only issue before the Commission was the liability of the Second Injury Fund based on the prior injuries.
On appeal, Claimant argues that the Commission's finding that he is only partially permanently disabled was a misapplication of the law because the uncontroverted evidence was that he was totally permanently disabled.
We have reviewed the briefs and the Record on Appeal, and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The decision is affirmed pursuant to Rule 84.16(b).
AFFIRMED.